Per Curiam.
Upon pleas of guilty to second offense drunken driving and second offense driving while under suspension, the defendant was sentenced to consecutive terms of 30 days in the county jail, with credit for 18 days’ incarceration. His driver’s license was suspended for 1 year after his release from jail. The pleas were a result of a plea bargain in which the State reduced the charge from third offense drunken driving to second offense.
He has appealed and contends the sentences were excessive.
The defendant is a rancher, 51 years of age. He has had five previous convictions for driving while under the influence of alcoholic liquor and has been sentenced to the penitentiary for breaking and entering and, on two occasions, for writing no-fund checks.
Although the defendant has made some efforts to *230reform, and voluntarily placed himself in the Hot Springs, South Dakota, alcoholic treatment center for treatment for alcoholism, his record is such that the prior offenses can not he ignored. In view of his record the sentences were minimal and not excessive.
Neb. Rev. Stat. § 60-430.01 (Cum. Supp. 1982) provides that for second offense driving while his license has been suspended or revoked, the court shall order the defendant not to operate a motor vehicle for any purpose for a period of 2 years from the date of his final discharge from jail. The sentence in this case failed to conform to this requirement.
The judgment on count I is affirmed. The sentence on count II is vacated, and the cause remanded for resentencing.
JUDGMENT ON COUNT I AFFIRMED. SENTENCE ON COUNT II VACATED AND THE CAUSE REMANDED FOR SENTENCING ON COUNT II.